Citation Nr: 1813288	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-10 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression and alcohol abuse in remission.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with major depression and alcohol abuse in remission with an initial 30 percent rating, effective July 20, 2010.  In this regard, while the RO did not separately adjudicate the Veteran's claim for entitlement to a TDIU in a rating decision, the RO assumed jurisdiction over the issue in a March 2014 statement of the case pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a May 2015 rating decision, the RO granted an increased rating of 50 percent for PTSD with major depression and alcohol abuse in remission, effective July 20, 2010.  As such is not the maximum rating available for this disability, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2017, the Veteran and his spouse testified at Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In connection with his claim for an increased rating for PTSD with major depression and alcohol abuse in remission, the Veteran last underwent VA examination in March 2013.  At the January 2017 Board hearing, the Veteran's representative asserted that the March 2013 VA examination did not adequately represent the current severity of the Veteran's PTSD, and, therefore, VA should schedule a new VA examination.  Upon review, the Board finds the evidence indicates that the Veteran's service-connected disability may have worsened in severity since the last VA examination.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  As such, additional examination is warranted to determine the current nature and severity of the Veteran's service-connected PTSD with major depression and alcohol abuse in remission.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to the issue of entitlement to a TDIU, the Board observes that the assignment of a TDIU depends, in part, upon the assigned ratings for service-connected disabilities throughout the appeal.  In this decision, the Board has remanded the claim for entitlement to an increased rating for a service-connected disability, the outcome of which could affect the Veteran's overall disability ratings throughout the appeal.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with this matter, and, therefore, adjudication of such claim must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, the Board notes that there may be outstanding VA treatment records and private treatment records referable to the Veteran's service-connected PTSD, to specifically include treatment by VA as well as Dr. J. Sullivan, Dr. L. Swartz, and Dr. J. James.  Thus, while on remand, the Veteran should be given an opportunity to identify any additional, outstanding records relevant to the claims on appeal.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include all outstanding VA treatment records and private treatment records from Dr. L. Swartz and Dr. J. James.
  
For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD with major depression and alcohol abuse in remission.  The record, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's PTSD, and the resulting functional impairment of such disability on the Veteran's social and occupational functioning. 

A rationale should be provided for any opinion offered.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




